Remark
	This Office action has been issued in response to amendments filed on12/21/2017.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yungping Chiang on January 19, 2021. 
The application has been amended claims as follows:
1. (currently amended) A library book reservation method based on ultra high frequency RFID
technology, wherein the ultra high frequency RFID technology comprises RFID tags, an RFID
antenna and an RFID reader, one RFID tag adhered on one book that has an ID which is stored
in an ID database, the RFID antenna is a device for receiving and transmitting signals between
the RFID tags and the RFID reader; the ID database is available for the RFID reader; the library
book reservation method comprises the following steps:
step 1, using an RFID tag adhered on each book by using an RFID reading device, wherein the
information read by the RFID  reader initiating a movement of the antenna at a
preset speed while the antenna transmits electromagnetic waves, which have transmitting
phases, and receives reflected electromagnetic waves, which have receiving phases, from the
RFID tags, a phase difference between a transmitting phase and a receiving phase for each RFID tag is referred as θ; the RFID reader collecting srecording when the phase difference θs being collected; an information for each RFID tag at one time point is referred asa triple Tag, the triple Tag has all available triple Tags are collected at multiple time points;
step 2,  dividing, by the RFID reader, the triple
Tags into different subsets according to different id; for each subset, obtaining a minimum
value of the time t of the triple Tags, subtracting the minimum value from the time t in each
triple Tag, obtaining time differences, and sorting the triple Tags from smallest to largest based
on to the time differences in the each subset; and
step 3, obtaining a the phase difference θs for the RFID tags
establishing a model, the RFID antenna and 
all available RFID tags which generates a dataset for locations of the
books in bookshelves.
2. (canceled)
3. (currently amended) The library book reservation method based on the ultra high frequency
RFID technology of claim 1
step 3-1, for the triple Tagsa maximum change rate, wherein A is a natural number, and using an arithmetic mean of the change rates of the A phase differences as the phase difference change rate of the subset, that is, the ID information of the RFID tag is the phase difference change rate of the RFID tag;
step 3-2, calculating the phase difference change rates of all the subsets, when the phase
 difference change rate is smaller than a set threshold, dividing the belonging book as the book
in other layers of a bookshelf, eliminating the book, otherwise, dividing the book as the book in
the present layer, and retaining the book;

which the phase difference change rate is smaller than the set threshold according to the phase
difference change rates, and using a median of the time period as a time T1;
step 3-4, for the data in each subset, for the segment of the phase difference which increases
with time, the value changes from increasing to decreasing, that is, the phase difference
progressively increases from 0 to the maximum value of P, and then progressively decreases
from the maximum value of P to 0, wherein P ∈(0, 2π), performing quadratic curve fitting by
using the least square method, and calculating the time T2 where the highest point is located
according to the fitted curve;
step 3-5, for all the triple Tags
step 3-6, determining the final time T by using weight coefficientsα1, α2, α3:
T=α1*T1+α2*T2+α3*T3,
α1+α2+α3=1,
wherein, 0<α1, α2, α3<1, the books are sorted according to the time T, and the book having the
minimum value of the time T is arranged at the headmost, and then the books are sorted
according to the T values from small to large.
4. (new) The library book reservation method based on the ultra high frequency RFID
technology of claim 1, wherein searching a specific book by activating the RFID reader to
generating the dataset for locations of the books in the bookshelves, matching the ID of the
specific book in the ID database and the dataset; the specific book is not available if the ID of
the specific book is not in the dataset.

Allowable Subject Matter
	Claims 1,3-4 are allowable.

At the time of this invention, prior art such as Harindranath (US Pub No. 20090106037) directed to an electronic book locator for locating or cataloguing books, electronically recognize book identification information ; determining locations of books in a book storage area from images of the books in the book storage area and comparing it to misplaced books. Identification information of a target book can be input into a book locator device and a location of the target book can be indicated by the device. 
The prior art of record is different than the claimed invention because in the claimed invention obtaining a change rule of the phase difference θs for the RFID tag, establishing a model,  analyzing position relation between  the RFID antenna and all available RFID tags which generates a dataset for locations of the books in bookshelves.This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Accordingly claims 1,3-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

//MUNEAR T AKKI/ Primary Examiner, Art Unit 2687